If a line be to terminate at a natural boundary, as a mountain, pond, rock, etc., and the distance is completed before arriving at it, still the line must be continued on till that natural boundary be intersected. Also, if a natural boundary be mentioned in the patent or deed as terminating a line, and the course called for goes beside that point, the course shall be corrected, and such a course taken *Page 398 
as leads directly to it from the last termination. In such case there is as much reason for disregarding the course in the deed as there is for disregarding the measurement or length of the line as described therein; but in this case either line terminated at a natural boundary, which might be that mentioned in the patent; and there being evidence in favor of both, the jury found for the defendant. The Court, however, granted a new trial.
Cited: Cherry v. Slade, 7 N.C. 86.